DETAILED ACTION
This office action is a response to an application filed on 04/06/2020, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C 102 (a) (1) as being anticipated by Lee et al. (hereinafter, “Lee”; CN 1992922, publication number July/04/2007). (Examiner used machine translation for examining related issues).
In reference to claim 1, 
Lee teaches a resource allocation method, comprising: receiving (downlink direction, RS receives data, page 5, paragraph 2), by a first radio access network node in a first-type radio access network node (RS (relay station), section, “DETAILED DESCRIPTION OF THE PREFERED EMBODIMENT”, paragraph 5), resource configuration information (subframe 601,page 4, section, “DETAILED DESCRIPTION OF THE PREFERED EMBODIMENT”, paragraph 7), wherein the resource configuration information comprises at least two groups of resource information (odd-hop link group, even-hop link group, page 4, section, “DETAILED DESCRIPTION OF THE PREFERED EMBODIMENT”, paragraph 7 ), wherein one group of resource information indicates (configured, page 4, section, “DETAILED DESCRIPTION OF THE PREFERED EMBODIMENT”, paragraph 7); a resource that is a transmission resource used in a second link of the first radio access network node (odd-hop link group, even-hop link group are interpreted as using multi-hop relay link or second link, page 4, section, “DETAILED DESCRIPTION OF THE PREFERED EMBODIMENT”, paragraph 7), and wherein the other group of resource information (even-hop link group, page 4, section, “DETAILED DESCRIPTION OF THE PREFERED EMBODIMENT”, paragraph 7) indicates a resource that is a transmission resource used in a second link of a next-hop radio access network node (configured, page 4, section, “DETAILED DESCRIPTION OF THE PREFERED EMBODIMENT”, paragraph 7) accessing the first radio access network node (RS (relay station), section, “DETAILED DESCRIPTION OF THE PREFERED EMBODIMENT”, paragraph 5); and 
using , by the first radio access network node (perform transmission, page 4, section, “DETAILED DESCRIPTION OF THE PREFERED EMBODIMENT”, paragraph 13), the resource indicated (configured, page 4, section, “DETAILED DESCRIPTION OF THE PREFERED EMBODIMENT”, paragraph 7); by one group of resource information in the resource configuration information  as the transmission resource (odd-hop link group, page 4, section, “DETAILED DESCRIPTION OF THE PREFERED EMBODIMENT”, paragraph 7); used in the second link of the first radio access network node (odd numbered hop link group, even-hop link group, page 4, section, “DETAILED DESCRIPTION OF THE PREFERED EMBODIMENT”, paragraph 13). 
In reference to claim 7, 
Lee teaches a resource allocation method, comprising: sending (provide services, page 2, paragraph 6), by a second radio access network node (Multiple RSs, page 2, paragraph 6); in a second-type radio access network node (Multiple RSs, page 2, paragraph 6), resource configuration information to a first radio access network node in a first-type radio access network node, wherein one group of resource information indicates a resource that is a transmission resource used in a second link of the first radio access network node, and wherein the other group of resource information indicates a resource that is a transmission resource used in a second link of a next-hop radio access network node accessing the first radio access network node (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C 103 (a) as being unpatentable over Lee et al. (hereinafter, “Lee”; CN 1992922, publication number July/04/2007). (Examiner used .
In reference to claim 11, 
Lee teaches receiving, by the apparatus in a first-type radio access network node, resource configuration information, wherein the resource configuration information comprises at least two groups of resource information, wherein one group of resource information indicates a resource that is a transmission resource used in a second link of the apparatus, and wherein the other group of resource information indicates a resource that is a transmission resource used in a second link of a next-hop radio access network node accessing the apparatus; and using, the resource indicated by one group of resource information in the resource configuration information as the transmission resource used in the second link of the apparatus (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
Lee  does not teach explicitly about using a resource allocation apparatus, comprising: at least one processor; and a memory storing instructions executable by the at least one processor, wherein the instructions instruct the at least one processor to perform operations. 
Fan teaches a resource allocation apparatus, comprising: at least one processor (processor, paragraph 99); and a memory (memory, paragraph 99); storing instructions executable by the at least one processor (paragraph 99 teaches this limitation), wherein the instructions instruct the at least one processor to perform operations comprising (paragraph 99 teaches this limitation):  
. 
Claim 17 is rejected under 35 U.S.C 103 (a) as being unpatentable over Lee et al. (hereinafter, “Lee”; CN 1992922, publication number July/04/2007). (Examiner used machine translation for examining related issues) in view of Mukherjee et al.(hereinafter, “Mukherjee”; 20200336978).
In reference to claim 17, 
Lee teaches sending, by the apparatus in a second-type radio access network node, resource configuration information to a first radio access network node in a first-type radio access network node, wherein the resource configuration information comprises at least two groups of resource information, wherein one group of resource information indicates a resource that is a transmission resource used in a second link of the first radio access network node, and wherein the other group of resource information indicates a resource that is a transmission resource used in a second link of a next-hop radio access network node accessing the first radio access network node (these limitations are identical to claim 7, therefore, they are rejected as claim 7). 

Fan teaches a resource allocation apparatus, comprising: at least one processor (processor, paragraph 110); and a memory (memory, paragraph 110); storing instructions executable by the at least one processor, wherein the instructions instruct the at least one processor to perform operations comprising (paragraph 110 teaches this limitation):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee for using a resource allocation apparatus, comprising: at least one processor; and a memory storing instructions executable by the at least one processor, wherein the instructions instruct the at least one processor to perform operations as taught by Mukherjee because it would allow using a Multi-Subframe (MSF) scheduling for supporting in MuLTE, where a single UL grant in a DL subframe can be used to schedule a UL transmission burst spanning multiple UL subframes.
Allowable Subject Matter
Claims 2-6, 8-10, 12-16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

20200220742…………………..paragraph 138.
20180287935………………….paragraph 38-42.
20180013666…………………..paragraph 40.
20170289114…………………..paragraph 71 and 79.
20120155511…………………..paragraph 81.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466   

/DIANE L LO/Primary Examiner, Art Unit 2466